ORDER
PER CURIAM.
. The defendant, James Myers, appeals his conviction in the Circuit Court of St. Charles County of three counts of felonious restraint in violation of section 565.120 RSMo. (2000), three counts of armed criminal action in violation of section 571.015, and one count of unlawful use of a weapon in violation. of section 571.030. In two points on appeal, the defendant claims insufficient evidence and erroneous admission of his withdrawn guilty plea. Finding no error, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been *169provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court’s judgment pursuant to Rule 30.25(b).